Wiiiteield, O. J.,
delivered the opinion of the court.
It was error to allow prosecutrix to be asked as to her relations with other men. The only possible purpose of it was to bolster up her general reputation as to chastity, when that was not in issue at any time during the trial. The defendant did not assail it. That is settled in the two following cases: *88Madden v. State, 65 Miss., 176; 3 South., 328; Williams v. State, 79 Miss., 555; 31 South., 197. Without specializing, we may say, generally, that, whilst it was competent to show the treatment of the prosecutrix and of her mother, for the purpose of explaining the long delay in the prosecution, it was not competent to permit testimony to show appellant’s treatment of other members of the household, who knew nothing of the alleged crime; and there is very much testimony of this sort improperly admitted. Those who knew nothing of the commission of the alleged offense could not, of course, reveal what they did not know, and any testimony as to their being terrorized by bad treatment was clearly incompetent. It was also error to permit the witness Sallie 'Ann Baker to testify to what she said the defendant had told her to swear, for the reason that the defendant had not introduced her as a witness. This testimony could only have been competent, if she had been introduced as a witness, for the purpose of discrediting her testimony. The court erred in permitting Noland and Saxon to testify about the noises which they said they heard at the defandant’s house. The testimony was entirely too vague. They could not testify who made the noises, or what they were about.
We remark, lastly, that this is a case calling for the closest scrutiny of the testimony, by reason of the long delay. It is almost incredible that prosecutrix could not have made complaint against appellant, without fear, during the last three or four years at least. She was over twenty years of age, and it is very hard to believe that she was still under the terror of treatment inflicted while she was of tender years. There are other circumstances in her testimony far from satisfactory; such as not complaining while she was hired out, when she would have been fully protected. But we do not care to comment on the testimony at large beyond remarking that, stripped of the incompetent testimony, it is a very unsatisfactory case.

Reversed and remanded.